Name: 82/741/EEC: Commission Decision of 20 October 1982 setting a time limit for the completion of the negotiations concerning reference tariffs for the carriage of goods by road to and from Greece
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-11-10

 Avis juridique important|31982D074182/741/EEC: Commission Decision of 20 October 1982 setting a time limit for the completion of the negotiations concerning reference tariffs for the carriage of goods by road to and from Greece Official Journal L 314 , 10/11/1982 P. 0032 - 0033*****COMMISSION DECISION of 20 October 1982 setting a time limit for the completion of the negotiations concerning reference tariffs for the carriage of goods by road to and from Greece (82/741/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2831/77 of 12 December 1977 on the fixing of rates for the carriage of goods by road between Member States (1), and in particular Article 7 (3) thereof, Whereas, except in the case of France, the negotiations held between the road hauliers professional organizations in accordance with Article 6 (1) of Regulation (EEC) No 2831/77 with a view to drawing up reference tariffs for carriage between Greece and the other Member States have yet to produce draft tariffs, even though tariffs should have been introduced on 1 January 1981; whereas in such a situation the Commission may, on its own initiative, set the organizations concerned a time limit for the completion of the negotiations held to draw up the draft reference tariffs; Whereas, under the circumstances, the Commission should exercise those powers in order to speed up the establishment of reference tariffs for Greece; Whereas 1 December 1982 is a reasonable deadline for the professional organizations concerned to complete their negotiations and to send the Member States the relevant draft tariffs, together with details of the positions adopted by the users' and freight forwarders' organizations respectively, HAS ADOPTED THIS DECISION: Article 1 The bilateral or multilateral negotiations between the road hauliers professional organizations concerning the introduction of reference tariffs for Greece - except those for the links with France - must be completed before 1 December 1982, due account being taken of the positions adopted by the users' and freight forwarders' organizations respectively. Article 2 This Decision is addressed to the road hauliers' professional organizations designated by the Member States under Article 6 of Regulation (EEC) No 2831/77, a list of which is annexed hereto. Done at Brussels, 20 October 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 334, 24. 12. 1977, p. 22. ANNEX Road hauliers' professional organizations, as designated by the Member States under Article 6 of Regulation (EEC) No 2831/77, to whom this Decision is addressed 1.2 // Belgium // Nationale Belgische Federatie der Baanvervoerder (NBFBV) FÃ ©dÃ ©ration nationale belge des transporteurs routiers (FNBTR) Rue Picard 69 1020 Bruxelles // Denmark // Landsforeningen danske vognmaend Jens Kofoedsgade 1 1268 Koebenhavn // Germany // - Bundesverband des Deutschen Gueterfernverkehrs e.V. - Bundesverband des Deutschen Gueternahverkehrs e.V. Breitenbachstrasse 1 6000 Frankfurt/Main 93 - Arbeitsgemeinschaft Moebeltransport Bundesverband e.V. Schulstrasse 53 6234 Hattusheim 1 // Greece // a) GenikÃ ­ SynomospondÃ ­a EpangelmatiÃ ³n AftokinitistÃ ³n EllÃ ¡dos PeiraiÃ ³s 4 AthÃ ­na // // v) GenikÃ ­ SynomospondÃ ­a EpangelmatiÃ ³n FortigÃ ³n AftokinitistÃ ³n EllÃ ¡dos ThivÃ ³n 70 PeiraiÃ ¡s // // g) OmospondÃ ­a FortigÃ ³n AftokinitistÃ ³n EllÃ ¡dos EthnikÃ ³n kai DiethnÃ ³n MetaforÃ ³n PlateÃ ­a EleftherÃ ­as 23-24 AthÃ ­na // Ireland // The Irish Road Haulage Association 58 Burrin Street Carlow // Luxembourg // Chambre de commerce du grand-duchÃ © de Luxembourg 7, rue Alcide De Gasperi Kirchberg, Luxembourg // Netherlands // NIWO Koninginnegracht 93-95 's-Gravenhage // Italy // - Associazione nazionale delle imprese dei trasporti automobilistici (ANITA) Via Castebrosso 16 11142 Roma EUR // // - Federazione autotrasportatori italiani (FRI) Via Panama, 62 00198 Roma // // - Federazione italiana trasportatori artigiani (FITA) Via di Santa Prassede, 24 00184 Roma // // - Unione italiana autotrasportatori internazionali (UNITAI) Via della Magliana, 210 00146 Roma // United Kingdom // Road Haulage Association Ltd Roadway House 104 New Kings Road London SW6 4LN